Case 21-50166-pmb         Doc     Filed 12/07/12 Entered 12/07/12 23:34:34            Desc Main
                                  Document      Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                    )
                                          )
JUDY MICHELLE FOSTER.                     )                         CHAPTER 13
                                          )
                  DEBTOR.                 )                         CASE NO.: 12-74591-MGD
_________________________________________ )
                                          )
JUDY MICHELLE FOSTER,                     )
                                          )
                  MOVANT.                 )
VS.                                       )                         CONTESTED MATTER
                                          )
HOMEWARD RESIDENTIAL INC. ON BEHALF )
 OF U.S. BANK NATIONAL ASSOCIATION        )
AS TRUSTEE FOR TBW MORTGAGE               )
BACKED TRUST SERIES 2006-5, MORTGAGE )
PASS THOUGH CERTIFICATES SERIES 2006-5 )
                                          )
                  RESPONDENT.             )

               DEBTOR'S OBJECTION TO CLAIM NO. 2-1 FILED BY
    HOMEWARD RESIDENTIAL, INC., ON BEHALF OF U.S. BANK NATIONAL
   ASSOCIATION AS TRUSTEE FOR TBW MORTGAGE BACKED TRUST SERIES
       2006-5, MORTGAGE PASS THOUGH CERTIFICATES, SERIES 2006-5

       COMES NOW, Debtor, Judy Michelle Foster (hereinafter Debtor), by and through
counsel and files this Objection to Allowance of Claim number 2-1 as filed by alleged Creditor,
HOMEWARD RESIDENTIAL INC. ON BEHALF OF U.S. BANK NATIONAL
ASSOCIATION AS TRUSTEE FOR TBW MORTGAGE BACKED TRUST SERIES 2006-5,
MORTGAGE PASS THOUGH CERTIFICATES, SERIES 2006-5, ( hereinafter “Trust”)
pursuant to Bankruptcy Rule 3007, and hereby files the following objections:

                   STATEMENT OF FACTS/PROCEDURAL HISTORY

                                                 1.

       This case was commenced by the filing of a petition with the clerk of this court in the
Atlanta Division on October 1, 2012.
Case 21-50166-pmb        Doc     Filed 12/07/12 Entered 12/07/12 23:34:34        Desc Main
                                 Document      Page 2 of 5



                                               2.

       On August 8, 2006 Debtor executed an adjustable rate Promissory Note and Security
Deed in the amount of $150,550.00 with Buckhead Mortgage Associates, Inc.

                                               3.

       The Debtor listed a debt and named “Buckhead Mortgage Associates, Inc.” as a creditor
on Schedule D of her petition, indicating the same as being disputed.

                                               4.

     On October 31, 2012 Homeward Residential Inc. File proof of claim 2-1 on behalf of U.S.
BANK NATIONAL ASSOCIATION AS TRUSTEE FOR TBW MORTGAGE BACKED
TRUST SERIES 2006-5, MORTGAGE PASS THOUGH CERTIFICATES, SERIES 2006-5 the
purported secured creditor.

                                                5.

     The 341 (a) meeting of the creditors was held on November 9, 2012.          No creditors
appeared.

                                                6.

     The Chapter 13 Plan was filed on October 8, 2012.

                                       OBJECTIONS

Objection 1: The debtor does not believe that Homeward Residential Inc. on behalf of U.S.
BANK NATIONAL ASSOCIATION AS TRUSTEE FOR TBW MORTGAGE BACKED
TRUST SERIES 2006-5, MORTGAGE PASS THOUGH CERTIFICATES, SERIES 2006-5
(hereinafter “Trust”) has a valid security interest or any interest in her loan.

   7. Proof of claim 2-1 filed by Trust purport that the debtor owes Trust the total sum of
      $154.614.27 on a secured claim, with a purported arrearage owing $16, 266.53.
   8. Attached to the Proof of claim is a promissory note and a security deed.
   9. Neither document shows an ownership interest by the Trust.

Objection 2: The arrearage amount of claim of $16,266.53 is inaccurate. .

          1. The loan payment included escrow payments yet the proof of claim is asking for
             full mortgage payments and escrow shortages, which is a double dip.
          2. A valid and complete payment history or escrow analysis is not attached to the
             Proof of Claim to prove its authenticity.
          3. There are no documents attached to prove the authenticity of the charges and fees
             accrued.
Case 21-50166-pmb         Doc     Filed 12/07/12 Entered 12/07/12 23:34:34           Desc Main
                                  Document      Page 3 of 5



                                          In Summary:

       This entity is misrepresenting themselves, misleading this court, and is attempting to
perpetrate a fraud not only against the Debtor, Judy M. Foster, but also the True Creditor to
whom the debt is actually owed if there is one.

       This Proof of Claim filed by this entity has violated F.R.B.P. Rule 3001, (a),(b)(c)&(d);
and needless to say, many more.

       WHEREFORE, the Debtor objects to Claim number 2-1, as filed by the alleged Creditor
and respectfully requests this court:

       (a) Deny the claim in its entirety and or in the alternative
       (b) Set an Evidentiary hearing on this matter
       (c) Provide that Defendant pay Debtor’s attorney’s fees.



Respectfully submitted this 7th day of December, 2012


                                                      Respectfully Submitted,


                                                      ____/s/__Latrice L. Latin, Esq.______
                                                      Latrice L. Latin, Attorney for Debtor
                                                      Georgia Bar No. 116907
                                                      The Latin Law Group, LLC
                                                      Suite 330-237
                                                      1425 Market Boulevard
                                                      Roswell, GA 30076
                                                      (678) 890-5868
                                                      Fax : (678) 853-2405
                                                      Email: llatin@latinlawgroupllc.com
Case 21-50166-pmb          Doc     Filed 12/07/12 Entered 12/07/12 23:34:34       Desc Main
                                   Document      Page 4 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                    )
                                          )
JUDY MICHELLE FOSTER.                     )                       CHAPTER 13
                                          )
                  DEBTOR.                 )                       CASE NO.: 12-74591-MGD
_________________________________________ )
                                          )
JUDY MICHELLE FOSTER,                     )
                                          )
                  MOVANT.                 )
VS.                                       )                       CONTESTED MATTER
                                          )
HOMEWARD RESIDENTIAL INC. ON BEHALF )
OF U.S. BANK NATIONAL ASSOCIATION         )
AS TRUSTEE FOR TBW MORTGAGE               )
BACKED TRUST SERIES 2006-5, MORTGAGE )
PASS THOUGH CERTIFICATES SERIES 2006-5 )
                                          )
                  RESPONDENT.             )

                                 CERTIFICATE OF SERVICE

       I, Latrice L. Latin, certify that I am more than 18 years of age and not a party to the
matter concerning which service of process was made. I further certify under penalty of perjury
that I served the following parties a copy of this "Objection to Claim 2-1" by placing true and
correct copies of same via Certified US Mail- Return Receipt Requested with adequate postage
affixed to insure delivery, addressed to:

 CHAPTER 13 TRUSTEE                     UNITED STATES                     DEBTOR
    Mary Ida Townson                       TRUSTEE                   Judy Michelle Foster
    Chapter 13 Trustee                     Office of the               226 Penny Lane
        Suite 2200                     United States Trustee        McDonough, GA 30253
  191 Peachtree Street, NE         362 Richard Russell Building
  Atlanta, GA 30303-1740               75 Spring Street, SW
                                        Atlanta, GA 30303
Case 21-50166-pmb       Doc    Filed 12/07/12 Entered 12/07/12 23:34:34           Desc Main
                               Document      Page 5 of 5




     RESPONDENT                        Keena N. Nemark
                                                                 Homeward Residential, Inc.
 Homeward Residential Inc.           Authorized Agent for
                                                                      PO Box 631730
  Bankruptcy Department            Homeward Residential, Inc.
                                                                  Irving, TX 75063-1730
   1525 S Beltline Rd,              Brice, Vander Linden &
       Suite 100-N                        Wernick, PC
    Coppell, TX 75019                  P. O. Box 829009
                                    Dallas, TX 75382-9909


US Bank National Association
      (FDIC #: 6548)
     425 Walnut Street
   Cincinnati, OH 45202


Dated: Friday, December 07, 2012


                                                   ____/s/__Latrice L. Latin, Esq.______
                                                   Latrice L. Latin, Attorney for Debtor
                                                   Georgia Bar No. 116907
                                                   The Latin Law Group, LLC
